          Case 2:21-cv-03046-ER Document 20 Filed 08/02/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHESTNUT STREET CONSOLIDATED,                     :
 LLC                                               :
                                                   :
                    Plaintiff,                     :        CIVIL ACTION
                                                   :
        v.                                         :        No. 2:21-cv-03046-ER
                                                   :
 BAHAA DAWARA, et al.                              :
                                                   :
                    Defendants.                    :

        MOTION OF DEFENDANTS TO DISMISS PLAINTIFF’S COMPLAINT

       Defendants Bahaa Dawara and Imad Dawara, by and through their attorneys, Kenny, Burns

& McGill, respectfully moves this Court pursuant to Rule 12(b)(1) and Rule 12(b)(5) of the Federal

Rules of Civil Procedure for an appropriate Order dismissing Plaintiff’s Complaint with prejudice.

In support of this Motion, Defendants incorporate the attached Memorandum of Law.

                                                       Respectfully submitted,

                                                       KENNY, BURNS & MCGILL

Dated: August 2, 2021                        By:       /s/ Thomas D. Kenny
                                                       Thomas D. Kenny, Esquire
                                                       Identification Number 77611
                                                       Eileen T. Burns, Esquire
                                                       Identification Number 80404
                                                       1500 John F. Kennedy Boulevard
                                                       Suite 520
                                                       Philadelphia, Pennsylvania 19102
                                                       filings@kennyburnsmcgill.com
                                                       215-423-5500
                                                       Attorneys for Defendants
                                                       Bahaa Dawara
                                                       Imad Dawara
